 


109 HR 2564 IH: To amend the Internal Revenue Code of 1986 to make permanent the qualified tuition deduction at the 2005 levels.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2564 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. English of Pennsylvania (for himself and Mr. Ford) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the qualified tuition deduction at the 2005 levels. 
 
 
1.Deduction for qualified tuition and related expenses made permanent 
(a)Repeal of terminationSection 222 of the Internal Revenue Code of 1986 is amended by striking subsection (e). 
(b)Conforming amendmentsSubparagraph (B) of section 222(b)(2) of such Code is amended— 
(1)by striking 2004 or 2005 and inserting 2004 or thereafter, and 
(2)in the heading by striking and 2005 and inserting and thereafter. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
